724 S.E.2d 533 (2012)
STATE
v.
Danny Joe BLAND.
No. 115P12-1.
Supreme Court of North Carolina.
April 12, 2012.
Danny J. Bland, Tillery, for Bland, Danny Joe.
Joseph L. Hyde, Assistant Attorney General, for State of North Carolina.
Seth Edwards, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of March 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 12th of April 2012."